Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of November 28, 2011, by and among Netflix, Inc., a Delaware corporation (the
“Company”) TCV VII, L.P., a Cayman Island exempted limited partnership (“TCV
VII”), TCV VII (A), a Cayman Island exempted limited partnership (“TCV VII
(A)”), and TCV Member Fund, L.P., a Cayman Island exempted limited partnership
(“TCV Member Fund”, and together with TCV VII and TCV VII(A), the “Investors”).

WHEREAS, the Investors have, pursuant to that certain Note Purchase Agreement,
dated as of November 21, 2011, between the Company and the Investors (the
“Purchase Agreement”), agreed to purchase the Company’s Zero Coupon Senior
Convertible Notes due 2018 (the “Notes”), subject to the terms and conditions
set forth therein; and

WHEREAS, it is a condition to the closing (the “Closing”) of the transactions
contemplated by the Purchase Agreement that the Company and the Investors enter
into this Agreement at or prior to the Closing in order to grant the Investors
certain registration rights as set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the respective meanings set forth in this Section 1:

“Affiliate” of any Person shall mean any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person. For purposes of this definition, “control” when used with respect
to any Person has the meaning specified in Rule 12b-2 under the Exchange Act;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405.

“Available” means, with respect to a Registration Statement, that such
Registration Statement does not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, such that such Registration Statement will be available
for the resale of Registrable Securities.

“Black-Out Period” means any period of time that the Company prohibits the
directors and officers of the Company from trading securities of the Company
(i) pursuant to the Insider Trading Policy, or (ii) because the Board of
Directors of the Company determines in good faith that there is a valid business
purpose for such suspension of trading, which valid business purpose shall
include without limitation plans for a registered public offering, an
acquisition or other proposed or pending corporate developments and similar
events because of material developments known to the Company and not yet
disclosed to the public.

 

1



--------------------------------------------------------------------------------

“Business Day” means a day that is a Monday, Tuesday, Wednesday, Thursday or
Friday and is not a day on which banking institutions in New York, New York
generally are authorized or obligated by law, regulation or executive order to
close.

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act or Exchange Act.

“Effective Date” means the time and date that the Registration Statement filed
pursuant to Section 2(a) is first declared effective by the Commission or
otherwise becomes effective.

“Effectiveness Date” means:

(a) with respect to the initial Registration Statement required to be filed to
cover the resale by the Holders of the Registrable Securities, (i) the date such
Registration Statement is filed, if the Company is a WKSI as of such date, or
(ii) if the Company is not a WKSI as of the date such Registration Statement is
filed, the 90th day following the Closing; and

(b) with respect to any additional Registration Statements that may be required
pursuant to Section 2(a) hereof, (i) if the Company is a WKSI, the date such
additional Registration Statement is filed or (ii) if the Company is not a WKSI,
the earlier of: (x) the 120th day following the date on which the Company first
knows, or reasonably should have known, that such additional Registration
Statement is required under such Section and (y) the fifth Trading Day following
the date on which the Company is notified by the Commission that such additional
Registration Statement will not be reviewed or is no longer subject to further
review and comments.

“Effectiveness Period” has the meaning set forth in Section 2(a).

“Electing Holders” means one or more Investors that hold no less than a majority
of the Registrable Securities then held by the Investors.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Filing Date” means:

(a) with respect to the initial Registration Statement required to be filed to
cover the resale by the Holders of the Registrable Securities, the 120th day
following the Closing; and

(b) with respect to any additional Registration Statements that may be required
pursuant to Section 2(a) hereof, the 30th day following the date on which the
Company first knows, or reasonably should have known, that such additional
Registration Statement is required under such Section.

 

2



--------------------------------------------------------------------------------

“Freely Tradable” means, with respect to any security, a security that is
eligible to be sold by the Holder thereof without any volume or manner of sale
restrictions under the Securities Act pursuant to Rule 144.

“Holder” or “Holders” means (i) the Investors and (ii) permitted assignees of
the Investors who are assigned rights hereunder, in each case to the extent that
they continue to hold Registrable Securities.

“Indemnified Party” has the meaning set forth in Section 5(c).

“Indemnifying Party” has the meaning set forth in Section 5(c).

“Indenture” has the meaning set forth in the Purchase Agreement.

“Insider Trading Policy” means the Company’s Insider Trading Policy as adopted
and posted on the Company’s website.

“Losses” has the meaning set forth in Section 5(a).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Plan of Distribution” means the plan of distribution in substantially the form
attached hereto as Annex A.

“Proceeding” means a pending action, claim, suit, or proceeding (including,
without limitation, an investigation or partial proceeding, such as a
deposition) or investigation known to the Company to be threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Questionnaire” has the meaning set forth in Section 3(k).

“Registrable Securities” means (i) the Common Stock issuable or issued upon
conversion of the Notes and (ii) any securities issued as (or issuable upon the
conversion or exercise of any warrant, right or other security that is issued
as) a dividend, stock split, recapitalization or other distribution with respect
to, or in exchange for, or in replacement of, the securities referenced in
clause (i) (without giving effect to any election by the Company therein), above
or this clause (ii); provided, however, that the term “Registrable Securities”
shall exclude in all cases any securities (1) sold or exchanged by a Person
pursuant to an effective

 

3



--------------------------------------------------------------------------------

registration statement under the Act or in compliance with Rule 144, (2) that
are Freely Tradable (it being understood that for purposes of determining
eligibility for resale under clause (2) of this proviso, no securities held by
any Holder shall be considered Freely Tradable to the extent such Holder
reasonably determines that it is an Affiliate of the Company) or (3) that shall
have ceased to be outstanding.

“Registration Default” has the meaning set forth in Section 2(b).

“Registration Statement” means a registration statement in the form required to
register the resale of the Registrable Securities, and including the Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 433” means Rule 433 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

“Suspension Notice” has the meaning set forth in Section 3(j)(B).

“Trading Day” means a day during which trading in the Common Stock generally
occurs.

“Trading Market” means the principal national securities exchange on which the
Common Stock is listed.

“Use Notice” has the meaning set forth in Section 3(j).

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.

 

4



--------------------------------------------------------------------------------

2. Registration.

(a) On or prior to each Filing Date, the Company will use commercially
reasonable efforts to prepare and file with the Commission a Registration
Statement covering the resale of all Registrable Securities not already covered
by an existing and effective Registration Statement for an offering to be made
on a continuous basis pursuant to Rule 415. The Registration Statement (i) shall
be on Form S-3 (except if the Company is not then eligible to register for
resale the Registrable Securities on Form S-3, in which case such registration
shall be on another appropriate form for such purpose) and, if the Company is a
WKSI as of the Filing Date, shall be an Automatic Shelf Registration Statement
and (ii) shall contain (except if otherwise requested by the Electing Holders or
required pursuant to written comments received from the Commission upon a review
of such Registration Statement) the Plan of Distribution. The Company will use
its commercially reasonable efforts to cause the Registration Statement to be
declared effective or otherwise to become effective under the Securities Act as
soon as possible but, in any event, no later than the Effectiveness Date, and
will use their commercially reasonable efforts to keep the Registration
Statement (or a replacement Registration Statement) continuously effective under
the Securities Act until the registration rights under this Agreement terminate
in accordance with Section 2(d) (the “Effectiveness Period”). In addition, the
Company will, promptly and from time to time, use commercially reasonable
efforts to file such additional Registration Statements to cover resales of any
Registrable Securities which are not registered for resale pursuant to a
pre-existing Registration Statement no later than the Filing Date with respect
thereto, and will use its commercially reasonable efforts to cause such
Registration Statement to be declared effective or otherwise to become effective
under the Securities Act as soon as practicable after the applicable Filing Date
but, in any event, no later than the applicable Effectiveness Date, and will use
their commercially reasonable efforts to keep the Registration Statement
continuously effective under the Securities Act at all times during the
Effectiveness Period; provided that, the Company will not be obligated to update
the Registration Statement and no sales may made under the applicable
Registration Statement during any Black-Out Period of which the Holders have
received notice.

(b) If: (i) any Registration Statement is not filed on or prior to its Filing
Date, (ii) a Registration Statement is not declared effective by the Commission
or does not otherwise become effective on or prior to its required Effectiveness
Date or (iii) after its Effective Date, such Registration Statement ceases for
any reason to be effective as to all Registrable Securities to which it is
required to cover at any time prior to the expiration of the Effectiveness
Period (in each case, except as specifically permitted herein with respect to
any applicable Black-Out Period) (any such failure or breach being referred to
as a “Registration Default”).

(c) The Company shall not, from the date hereof until the Effective Date of the
initial Registration Statement, prepare and file with the Commission a
registration statement relating to an offering of any of its securities for its
own account or the account of others under the Securities Act.

(d) The registration rights granted under this Section 2 shall automatically
terminate upon the earlier of (i) such time as there are no outstanding
Registrable Securities and (ii) June 3, 2019.

 

5



--------------------------------------------------------------------------------

3. Registration Procedures.

The procedures to be followed by the Company and each selling Holder, and the
respective rights and obligations of the Company and such Holders, with respect
to the preparation, filing and effectiveness of a Registration Statement, and
the distribution of Registrable Securities pursuant thereto, are as follows:

(a) The Company will, at least five (5) Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto (other than any amendment or supplement made through the incorporation
by reference of ordinary course Exchange Act filings), (i) furnish to the
Holders copies of all such documents proposed to be filed, which documents will
be subject to the reasonable review of such Holders and (ii) use its
commercially reasonable efforts to address in each such document when so filed
with the Commission such comments as the Holders reasonably shall propose.

(b) The Company will use commercially reasonable efforts to (i) prepare and file
with the Commission such amendments, including post-effective amendments, and
supplements to each Registration Statement and the Prospectus used in connection
therewith as may be necessary under applicable law with respect to the
disposition of all Registrable Securities covered by such Registration Statement
continuously effective as to the applicable Registrable Securities for its
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424; and (iii) respond as
promptly as reasonably possible to any comments received from the Commission
with respect to each Registration Statement or any amendment thereto and, as
promptly as reasonably possible provide the Holders true and complete copies of
all correspondence from and to the Commission relating to such Registration
Statement that pertains to the Holders as selling securityholders but not any
comments that would result in the disclosure to the Holders of material and
non-public information concerning the Company.

(c) The Company will comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the Registration Statements
and the disposition of all Registrable Securities covered by each Registration
Statement.

(d) The Company will notify the Holders as promptly as reasonably possible
(i) of the issuance by the Commission of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; and (ii) of
the receipt by the Company of any notification with respect to the suspension of
the qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose.

(e) The Company will use commercially reasonable efforts to obtain the
withdrawal of any order suspending the effectiveness of a Registration
Statement, at the earliest practicable moment, or if any such order or
suspension is made effective during any Black-Out Period, at the earliest
practicable moment after the Black-Out Period is over.

 

6



--------------------------------------------------------------------------------

(f) During the Effectiveness Period, the Company will furnish to each Holder,
without charge, at least one conformed copy of each Registration Statement and
each amendment thereto and all exhibits to the extent requested by such Person
(including those incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that the Company will not have any
obligation to provide any document pursuant to this clause that is available on
the EDGAR system.

(g) The Company will promptly deliver to each Holder, without charge, as many
copies of each Prospectus or Prospectuses (other than any amendment or
supplement made through the incorporation by reference of ordinary course
Exchange Act filings) as such Persons may reasonably request during the
Effectiveness Period. The Company consents to the use of such Prospectus and
each amendment or supplement thereto by each of the selling Holders in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto in accordance with this
Agreement.

(h) The Company will, prior to any public offering of Registrable Securities,
use commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the applicable state securities or blue sky
laws of those jurisdictions within the United States as any Holder reasonably
requests in writing to keep each such registration or qualification (or
exemption therefrom) effective during the Effectiveness Period and use its
commercially reasonable efforts to do any and all other acts or things necessary
or advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statements; provided, that the Company
will not be required to (i) qualify generally to do business or as a dealer in
securities in any jurisdiction where it is not then so qualified or (ii) take
any action which would subject the Company to general service of process or any
material tax in any such jurisdiction where it is not then so subject.

(i) The Company will cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to the Registration Statements, which
certificates shall be free, to the extent permitted by the Indenture, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Holders may request in
writing. In connection therewith, if required by the Company’s transfer agent,
the Company will promptly after the effectiveness of the Registration Statement
cause an opinion of counsel as to the effectiveness of the Registration
Statement to be delivered to its transfer agent when and as required by such
transfer agent from time to time, together with any other authorizations,
certificates and directions required by the transfer agent which authorize and
direct the transfer agent to issue such Registrable Securities without legend
upon sale by the holder of such shares of Registrable Securities under the
Registration Statement.

(j) The Company will use commercially reasonable efforts to prepare such
supplements or amendments, including a post-effective amendment, if required by
applicable law, to each applicable Registration Statement and file any other
required document so that such Registration Statement will be Available at all
times during the Effectiveness Period; provided, that no such supplement,
amendment or filing will be required during a Black-Out Period. No

 

7



--------------------------------------------------------------------------------

later than 8:00 p.m. (New York time) on any Trading Day on which the Company
receives a written notice (a “Use Notice”) prior to 2:00 p.m. (New York time) on
such Trading Day (or if such request is received after 2:00 p.m. (New York
time), no later than 8:00 p.m. (New York time) on the following Trading Day)
from a Holder that such Holder intends to use the Registration Statement to
resell Registrable Securities, the Company will (A) provide written confirmation
to such Holder that the applicable Registration Statement is Available or
(B) provide written notice (a “Suspension Notice”) that the use of such
Registration Statement is suspended due to a Black-Out Period. No Suspension
Notice will contain the reason for the Black-Out Period. The Company will
promptly provide the Holders written notice when the Black-Out Period. If a
Black-Out Period commences during any 30 Trading Day period following delivery
of a Use Notice and a notice from the Company under clause (A) above, the
Company will provide as promptly as practicable the Holders with written notice
thereof and that the Registration Statement is no longer Available.

(k) Notwithstanding any other provision of the Agreement, no Holder of
Registrable Securities may include any of its Registrable Securities in the
Registration Statement pursuant to this Agreement unless the Holder furnishes to
the Company a completed questionnaire substantially in the form of Exhibit A
(the “Questionnaire”) for use in connection with the Registration Statement at
least ten (10) Trading Days prior to the filing of the Registration Statement;
provided, however, an Investor shall not be required to furnish a Questionnaire
in connection with the initial Registration Statement if such Investor owns
Notes initially purchased by such Investor at the Closing as of the initial
Filing Date. Each Holder who intends to include any of its Registrable
Securities in the Registration Statement shall promptly furnish the Company in
writing such other information as the Company may reasonably request in writing.

(l) The Holders may distribute the Registrable Securities by means of up to two
underwritten offerings; provided that (a) the Electing Holders provide written
notice to the Company of their intention to distribute Registrable Securities by
means of an underwritten offering, (b) the managing underwriter or underwriters
thereof shall be designated by the Electing Holders; provided, however, that
such designated managing underwriter or underwriters shall be reasonably
acceptable to the Company, (c) each Holder participating in such underwritten
offering agrees to sell such Holder’s Registrable Securities on the basis
provided in any underwriting arrangements approved by the persons entitled
selecting the managing underwriter or underwriters hereunder and (d) each Holder
participating in such underwritten offering completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements. The Company hereby agrees with each Holder that, in connection
with any underwritten offering in accordance with the terms hereof, it will
negotiate in good faith and execute all indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements, including using all commercially reasonable efforts to procure
customary legal opinions and auditor “comfort” letters.

(m) In the event the Holders seek to complete an underwritten offering pursuant
to Section 3(l), for a reasonable period prior to the filing of any Registration
Statement, and throughout the Effectiveness Period, the Company will make
available upon reasonable notice at the Company’s principal place of business or
such other reasonable place for inspection

 

8



--------------------------------------------------------------------------------

by the managing underwriter or underwriters selected in accordance with
Section 3(l), such financial and other information and books and records of the
Company, and cause the officers, employees, counsel and independent certified
public accountants of the Company to respond to such inquiries, as shall be
reasonably necessary (and in the case of counsel, not violate an attorney-client
privilege in such counsel’s reasonable belief), to conduct a reasonable
investigation within the meaning of Section 11 of the Securities Act; provided,
however, that the foregoing inspection and information gathering on behalf of
the Holders (and any managing underwriter or underwriters) shall be conducted by
legal counsel to the Holders (and legal counsel to such managing underwriter or
underwriters); provided further, that each such party shall be required to
maintain in confidence and not to disclose to any other Person any information
or records reasonably designated by the Company as being confidential, until
such time as (A) such information becomes a matter of public record (whether by
virtue of its inclusion in the Registration Statement or in any other manner
other than through the release of such information by any Person afforded access
to such information pursuant hereto), or (B) such Person shall be required so to
disclose such information pursuant to a subpoena or order of any court or other
governmental agency or body having jurisdiction over the matter (subject to the
requirements of such order, and only after such Person shall have given the
Company prompt prior written notice of such requirement).

4. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with their obligations under this Agreement
(excluding any underwriting discounts and selling commissions, but including all
legal fees and expenses of one legal counsel to the Holders) shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the Trading Market, and (B) in compliance with
applicable state securities or blue sky laws), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the holders of a majority of the
Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company, (v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement. In addition, the Company shall be responsible for all of their
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of their officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. For the avoidance of doubt, each
Holder shall pay all underwriting and placement discounts and commissions,
agency and placement fees, brokers’ commissions and transfer taxes, if any,
relating to the sale or disposition of such Holder’s Registrable Securities. In
addition to the foregoing, the Company shall pay the reasonable legal fees and
expenses of the single counsel to the Holders in connection with the
Registration Statement (not to exceed $25,000 in the aggregate); provided,
however, if the Holders reasonably determine that local counsel is required in
connection with the Registration Statement, then the Company shall be obligated
to pay such reasonable legal fees and expense as well (not to exceed $10,000 in
the aggregate).

 

9



--------------------------------------------------------------------------------

5. Indemnification.

(a) Indemnification by the Company. The Company will, notwithstanding any
termination of this Agreement, jointly and severally, indemnify and hold
harmless each Holder and each underwriter, broker-dealer or selling agent, if
any, which facilitates the disposition of Registrable Securities, the officers,
directors, agents, partners, members, stockholders and employees of each of
them, each Person who controls any such Holder, underwriter, broker-dealer or
selling agent (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, agents and
employees of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable costs of
preparation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus or any form of prospectus (including, without limitation, any “issuer
free writing prospectus” as defined in Rule 433) or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus (including, without limitation, any “issuer
free writing prospectus” as defined in Rule 433) or supplement thereto, in light
of the circumstances under which they were made) not misleading, except to the
extent, but only to the extent, that (i) such Losses arise out of or are based
upon any untrue statements, alleged untrue statements, omissions or alleged
omissions that are based solely upon information regarding such Holder,
underwriter, broker-dealer or selling agent furnished in writing to the Company
by such Person expressly for use therein pursuant to Section 3(k) or (ii) such
Losses arise out of or are based upon transfers of Registrable Securities during
a Black-Out Period. The Company shall notify the Holders promptly of the
institution, threat or assertion of any Proceeding of which the Company is aware
in connection with the transactions contemplated by this Agreement.

(b) Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising solely out of
or based solely upon any untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or any form of prospectus (including,
without limitation, any “issuer free writing prospectus” as defined in Rule
433), or in any amendment or supplement thereto, or arising solely out of or
based solely upon any omission of a material fact required to be stated therein
or necessary to make the statements therein (in the case of any Prospectus, or
any form of prospectus (including, without limitation, any “issuer free writing
prospectus” as defined in Rule 433) or supplement thereto, in light of the
circumstances under which they were made) not misleading to the extent, but only
to the extent, that such untrue statements or omissions are based solely upon
information regarding such Holder furnished in writing to the Company by

 

10



--------------------------------------------------------------------------------

such Holder in the Questionnaire or otherwise expressly for use therein. In no
event shall the liability of any selling Holder hereunder be greater in amount
than the dollar amount of the net proceeds received by such Holder upon the sale
of the Registrable Securities giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall be permitted to assume the defense thereof, including the employment
of counsel reasonably satisfactory to the Indemnified Party (whose approval
shall not be unreasonably withheld) and the payment of all fees and expenses
incurred in connection with defense thereof; provided, that the failure of any
Indemnified Party to give such notice shall not relieve the Indemnifying Party
of its obligations or liabilities pursuant to this Agreement, except (and only)
to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding (whose approval shall not be
unreasonably withheld); or (3) the named parties to any such Proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party, and such Indemnified Party shall have been advised by
counsel that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnified Party and the Indemnifying Party (in which case,
if such Indemnified Party notifies the Indemnifying Party in writing that it
elects to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, promptly upon receipt of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

 

11



--------------------------------------------------------------------------------

(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 5(c), any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this Section 5(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

6. Facilitation of Sales Pursuant to Rule 144. To the extent it shall be
required to do so under the Exchange Act, the Company shall timely file the
reports required to be filed by it under the Exchange Act or the Securities Act
(including the reports under Sections 13 and 15(d) of the Exchange Act referred
to in subparagraph (c)(1) of Rule 144), and shall take such further action as
any Holder may reasonably request, all to the extent required from time to time
to enable the Holders to sell Registrable Securities without registration under
the Securities Act within the limitations of the exemption provided by Rule 144.
Upon the request of any Holder in connection with that Holder’s sale pursuant to
Rule 144, the Company shall deliver to such Holder a written statement as to
whether it has complied with such requirements.

 

12



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Remedies. In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and further agree that, in the event of any action for specific
performance in respect of such breach, it shall waive the defense that a remedy
at law would be adequate.

(b) Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, that it will not commence a disposition of
Registrable Securities under the Registration Statement until such Holder has
received (A) written confirmation from the Company of the availability of the
Registration Statement as described in Section 3(j)(A), (B) written confirmation
from the Company that the Black-Out Period has ceased as described in
Section 3(j) or (C) copies of the supplemented Prospectus and/or amended
Registration Statement as described in Section 3(j), and, in each case, has also
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such Prospectus or Registration
Statement. The Company may provide appropriate stop orders to enforce the
provisions of this paragraph.

(c) Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and the Electing
Holders. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.

(d) Notices. Except where explicitly stated otherwise, any and all notices or
other communications or deliveries required or permitted to be provided
hereunder shall be in writing and shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile or electronic mail as specified in this Section prior to
5:00 p.m. (New York time) on a Business Day, (ii) the Business Day after the
date of transmission, if such notice or communication is delivered via facsimile
or electronic mail as specified in this Agreement later than 5:00 p.m. (New York
time) on any date and earlier than 11:59 p.m. (New York time) on such date,
(iii) the Business Day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given. The address for such notices and
communications shall be as follows:

 

    If to the Company:   

Netflix, Inc.

  

100 Winchester Circle

  

Los Gatos, California 95032

  

Facsimile No.: (408) 317-0414

  

Attention: General Counsel

  

Email: dhyman@netflix.com

 

13



--------------------------------------------------------------------------------

    With a copy to:   

Wilson Sonsini Goodrich & Rosati

  

650 Page Mill Road

Palo Alto, CA 94304

  

Attention: John Fore and Robert Sanchez

  

Facsimile: (650) 493-6811 and (202) 973-8899

  

Email: jfore@wsgr.com and

rsanchez@wsgr.com

    If to the Investors:   

Technology Crossover Ventures

  

528 Ramona Street

  

Palo Alto, CA 94301

  

Fax No.: (650) 614-8222

  

Attention: Carla S. Newell

  

                 Frederic D. Fenton

    With a copy to:   

Latham & Watkins LLP

  

140 Scott Drive

  

Menlo Park, CA 94025

  

Attention: Josh Dubofsky

  

Facsimile: (650) 463-2600

  

Email: josh.dubofsky@lw.com

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder; provided, however, that nothing
herein shall be deemed to permit any assignment, transfer or other disposition
of Registrable Securities in violation of the terms of the Indenture. The
Company may not assign (other than by operation of law) its rights or
obligations hereunder without the prior written consent of the Electing Holders.
The Investors may not assign their rights and obligations hereunder (other than
by operation of law); provided that an Investor may assign its rights and
obligations hereunder to an Affiliate of such Investor. Upon any distribution of
the Registrable Securities to the limited partners of an Investor, this
Agreement shall inure to the benefit of and be binding upon such limited
partners receiving the Registrable Securities.

(f) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any

 

14



--------------------------------------------------------------------------------

signature is delivered by facsimile or electronic mail transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such signature delivered by facsimile or electronic mail transmission were
the original thereof.

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to choice of
laws or conflicts of laws provisions thereof that would require the application
of the laws of any other jurisdiction.

(h) Submission to Jurisdiction. Each of the parties to this Agreement
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the courts of the State of New York sitting in New
York County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for the recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(i) Waiver of Venue. Each of the parties to this Agreement irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law,
(i) any objection that it may now or hereafter have to the laying of venue of
any action or proceeding arising out of or relating to this Agreement in any
court referred to in Section 7(h) and (ii) the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

(j) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(k) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(l) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matter hereof, and supersedes all
other prior agreements and understandings, both written and oral, between the
parties, with respect to the subject matter hereof.

(m) Headings; Section References. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof. Unless otherwise stated, references to Sections, Schedules and
Exhibits are to the Sections, Schedules and Exhibits of this Agreement.

[Signature Pages Follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

NETFLIX, INC. By:  

/s/ David Hyman

Name:   David Hyman Title:   General Counsel and Secretary

[Signature Page to the Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed or caused this Agreement to be
executed as of the date first written above.

 

PURCHASERS:

TCV VII, L.P.

a Cayman Islands exempted limited partnership,
acting by its general partner

Technology Crossover Management VII, L.P.

a Cayman Islands exempted limited partnership, acting by its general partner

Technology Crossover Management VII, Ltd.

a Cayman Islands exempted company

By:  

/s/ Frederic D. Fenton

Name:  

Frederic D. Fenton

Title:   Authorized Signatory

TCV VII (A), L.P.

a Cayman Islands exempted limited partnership,

acting by its general partner

Technology Crossover Management VII, L.P.

a Cayman Islands exempted limited partnership,

acting by its general partner

Technology Crossover Management VII, Ltd.

a Cayman Islands exempted company

By:  

/s/ Frederic D. Fenton

Name:  

Frederic D. Fenton

Title:   Authorized Signatory

TCV MEMBER FUND, L.P.

a Cayman Islands exempted limited partnership, acting by its general partner

Technology Crossover Management VII, Ltd.

a Cayman Islands exempted company

By:  

/s/ Frederic D. Fenton

Name:  

Frederic D. Fenton

Title:   Authorized Signatory

[Signature Page to the Registration Rights Agreement]



--------------------------------------------------------------------------------

ANNEX A

PLAN OF DISTRIBUTION

The selling securityholders, including their pledgees, donees, transferees,
distributees, beneficiaries or other successors in interest, may from time to
time offer some or all of the shares of common stock (collectively,
“Securities”) covered by this prospectus. To the extent required, this
prospectus may be amended and supplemented from time to time to describe a
specific plan of distribution.

The selling securityholders will not pay any of the costs, expenses and fees in
connection with the registration and sale of the shares covered by this
prospectus, but they will pay any and all underwriting discounts, selling
commissions and stock transfer taxes, if any, attributable to sales of the
shares. We will not receive any proceeds from the sale of the shares of our
common stock covered hereby.

The selling securityholders may sell the Securities covered by this prospectus
from time to time, and may also decide not to sell all or any of the Securities
that they are allowed to sell under this prospectus. The selling securityholders
will act independently of us in making decisions regarding the timing, manner
and size of each sale. These dispositions may be at fixed prices, at market
prices prevailing at the time of sale, at prices related to such prevailing
market prices, at varying prices determined at the time of sale, or at privately
negotiated prices. Sales may be made by the selling securityholders in one or
more types of transactions, which may include:

 

  •  

purchases by underwriters, dealers and agents who may receive compensation in
the form of underwriting discounts, concessions or commissions from the selling
securityholders and/or the purchasers of the Securities for whom they may act as
agent;

 

  •  

one or more block transactions, including transactions in which the broker or
dealer so engaged will attempt to sell the Securities as agent but may position
and resell a portion of the block as principal to facilitate the transaction, or
in crosses, in which the same broker acts as an agent on both sides of the
trade;

 

  •  

ordinary brokerage transactions or transactions in which a broker solicits
purchases;

 

  •  

purchases by a broker-dealer or market maker, as principal, and resale by the
broker-dealer for its account;

 

  •  

the pledge of Securities for any loan or obligation, including pledges to
brokers or dealers who may from time to time effect distributions of Securities;

 

  •  

short sales or transactions to cover short sales relating to the Securities;



--------------------------------------------------------------------------------

  •  

one or more exchanges or over the counter market transactions;

 

  •  

through distribution by a selling securityholder or its successor in interest to
its members, general or limited partners or shareholders (or their respective
members, general or limited partners or shareholders);

 

  •  

privately negotiated transactions;

 

  •  

the writing of options, whether the options are listed on an options exchange or
otherwise;

 

  •  

distributions to creditors and equity holders of the selling securityholders;
and

 

  •  

any combination of the foregoing, or any other available means allowable under
applicable law.

A selling securityholder may also resell all or a portion of its Securities in
open market transactions in reliance upon Rule 144 under the Securities Act
provided it meets the criteria and conforms to the requirements of Rule 144.

The selling securityholders may enter into sale, forward sale and derivative
transactions with third parties, or may sell securities not covered by this
prospectus to third parties in privately negotiated transactions. If the
applicable prospectus supplement indicates, in connection with those sale,
forward sale or derivative transactions, the third parties may sell securities
covered by this prospectus and the applicable prospectus supplement, including
in short sale transactions and by issuing securities that are not covered by
this prospectus but are exchangeable for or represent beneficial interests in
the common stock. The third parties also may use shares received under those
sale, forward sale or derivative arrangements or shares pledged by the selling
securityholder or borrowed from the selling securityholders or others to settle
such third-party sales or to close out any related open borrowings of common
stock. The third parties may deliver this prospectus in connection with any such
transactions. Any third party in such sale transactions will be an underwriter
and will be identified in the applicable prospectus supplement (or a
post-effective amendment to the registration statement of which this prospectus
is a part).

In addition, the selling securityholders may engage in hedging transactions with
broker-dealers in connection with distributions of Securities or otherwise. In
those transactions, broker-dealers may engage in short sales of securities in
the course of hedging the positions they assume with selling securityholders.
The selling securityholders may also sell securities short and redeliver
securities to close out such short positions. The selling securityholders may
also enter into option or other transactions with broker-dealers which require
the delivery of securities to the broker-dealer. The broker-dealer may then
resell or otherwise transfer such securities pursuant to this prospectus. The
selling securityholders also may loan or pledge shares, and the borrower or
pledgee may sell or otherwise transfer the Securities so loaned or pledged
pursuant to this prospectus. Such borrower or pledgee also may transfer those
Securities to investors in our securities or the selling securityholders’
securities or in connection with the offering of other securities not covered by
this prospectus.



--------------------------------------------------------------------------------

To the extent necessary, we may amend or supplement this prospectus from time to
time to describe a specific plan of distribution. We will file a supplement to
this prospectus, if required, upon being notified by the selling securityholders
that any material arrangement has been entered into with a broker-dealer for the
sale of shares through a block trade, offering or a purchase by a broker or
dealer. The applicable prospectus supplement will set forth the specific terms
of the offering of securities, including:

 

  •  

the number of Securities offered;

 

  •  

the price of such Securities;

 

  •  

the proceeds to the selling securityholders from the sale of such Securities;

 

  •  

the names of the underwriters or agents, if any;

 

  •  

any underwriting discounts, agency fees or other compensation to underwriters or
agents; and

 

  •  

any discounts or concessions allowed or paid to dealers.

The selling securityholders may, or may authorize underwriters, dealers and
agents to, solicit offers from specified institutions to purchase Securities
from the selling securityholders at the public offering price listed in the
applicable prospectus supplement. These sales may be made under “delayed
delivery contracts” or other purchase contracts that provide for payment and
delivery on a specified future date. Any contracts like this will be described
in and be subject to the conditions listed in the applicable prospectus
supplement.

Broker-dealers or agents may receive compensation in the form of commissions,
discounts or concessions from the selling securityholders. Broker-dealers or
agents may also receive compensation from the purchasers of Securities for whom
they act as agents or to whom they sell as principals, or both. Compensation as
to a particular broker-dealer might be in excess of customary commissions and
will be in amounts to be negotiated in connection with transactions involving
securities. In effecting sales, broker-dealers engaged by the selling
securityholders may arrange for other broker-dealers to participate in the
resales.

In connection with sales of Securities covered hereby, the selling
securityholders and any underwriter, broker-dealer or agent and any other
participating broker-dealer that executes sales for the selling securityholders
may be deemed to be an “underwriter” within the meaning of the Securities Act of
1933, as amended (the “Securities Act”). Accordingly, any profits realized by
the selling securityholders and any compensation earned by such underwriter,
broker-dealer or agent may be deemed to be underwriting discounts and
commissions. Because the selling securityholders may be deemed to be
“underwriters” under the Securities Act, the selling securityholders must
deliver this prospectus and any prospectus supplement in the manner required by
the Securities Act. This prospectus delivery requirement may be satisfied
through the facilities of the NASDAQ Global Select Market in accordance with
Rule 153 under the Securities Act.

We and the selling securityholders have agreed to indemnify each other against
certain



--------------------------------------------------------------------------------

liabilities, including liabilities under the Securities Act. In addition, we or
the selling securityholders may agree to indemnify any underwriters,
broker-dealers and agents against or contribute to any payments the
underwriters, broker-dealers or agents may be required to make with respect to,
civil liabilities, including liabilities under the Securities Act. Underwriters,
broker-dealers and agents and their affiliates are permitted to be customers of,
engage in transactions with, or perform services for us and our affiliates or
the selling securityholders or their affiliates in the ordinary course of
business.

The selling securityholders will be subject to applicable provisions of
Regulation M of the Securities Exchange Act of 1934 and the rules and
regulations thereunder, which provisions may limit the timing of purchases and
sales of any of the Securities by the selling securityholders. Regulation M may
also restrict the ability of any person engaged in the distribution of the
Securities to engage in market-making activities with respect to the Securities.
These restrictions may affect the marketability of such Securities.

In order to comply with applicable securities laws of some states, the
Securities may be sold in those jurisdictions only through registered or
licensed brokers or dealers. In addition, in certain states the Securities may
not be sold unless they have been registered or qualified for sale in the
applicable state or an exemption from the registration or qualification
requirements is available. In addition, any Securities of a selling
securityholder covered by this prospectus that qualify for sale pursuant to Rule
144 under the Securities Act may be sold in open market transactions under Rule
144 rather than pursuant to this prospectus.

In connection with an offering of Securities under this prospectus, the
underwriters may purchase and sell securities in the open market. These
transactions may include short sales, stabilizing transactions and purchases to
cover positions created by short sales. Short sales involve the sale by the
underwriters of a greater number of securities than they are required to
purchase in an offering. Stabilizing transactions consist of certain bids or
purchases made for the purpose of preventing or retarding a decline in the
market price of the securities while an offering is in progress.

The underwriters also may impose a penalty bid. This occurs when a particular
underwriter repays to the underwriters a portion of the underwriting discount
received by it because the underwriters have repurchased securities sold by or
for the account of that underwriter in stabilizing or short-covering
transactions.

These activities by the underwriters may stabilize, maintain or otherwise affect
the market price of the Securities offered under this prospectus. As a result,
the price of the Securities may be higher than the price that otherwise might
exist in the open market. If these activities are commenced, they may be
discontinued by the underwriters at any time. These transactions may be effected
on the NASDAQ Global Select Market or another securities exchange or automated
quotation system, or in the over-the-counter market or otherwise.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

SELLING SECURITYHOLDER QUESTIONNAIRE

Reference is made to that certain registration rights agreement (the
“Registration Rights Agreement”), dated as of November 28, 2011, by and among
Netflix, Inc. (the “Company”), TCV VII, L.P., TCV VII (A), L.P. and TCV Member
Fund, L.P. Capitalized terms used and not defined herein shall have the meanings
given to such terms in the Registration Rights Agreement.

The undersigned Holder (the “Selling Securityholder”) of the Registrable
Securities is providing this Selling Securityholder Questionnaire pursuant to
Section 3(k) of the Registration Rights Agreement. The Selling Securityholder,
by signing and returning this Selling Securityholder Questionnaire, understands
that it will be bound by the terms and conditions of this Selling Securityholder
Questionnaire and the Registration Rights Agreement. The Selling Securityholder
hereby acknowledges its indemnity obligations pursuant to Section 5(b) of the
Registration Rights Agreement.

The Selling Securityholder provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

(1)   (a)   Full Legal Name of Selling Securityholder:      

 

    (b)   Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities listed in (3) below are held:    

 

    (c)   Full Legal Name of DTC Participant (if applicable and if not the same
as (b) above) through which Registrable Securities listed in (3) below are held:
   

 

 

(2)

  Address for Notices to Selling Securityholder:      

 

     

 

 

 

Telephone (including area code):                                
                                                                            

 

Fax (including area code):                                
                                         
                                               

 

Contact Person:                                
                                         
                                                               

 

(3)   Beneficial Ownership of Registrable Securities:  

                                                                     
                                                                             

(a)   Type and Principal Amount/Number of Registrable Securities beneficially
owned:  

                                                                     
                                                                             

(b)   CUSIP No(s). of such Registrable Securities beneficially owned:  

                                                                     
                                                                             

(4)   Beneficial Ownership of Other Securities of the Company Owned by the
Selling Securityholder:



--------------------------------------------------------------------------------

Except as set forth below in this Item (4), the Selling Securityholder is not
the beneficial or registered owner of any securities of the Company other than
the Registrable Securities listed above in Item (3).

 

  (a) Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

                                                                  
                                            

 

(b) CUSIP No(s). of such Other Securities beneficially owned:

 

(5) Relationship with the Company:

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

State any exceptions here:

 

(6) Is the Selling Securityholder a registered broker-dealer?

 

Yes   ¨ No   ¨

If “Yes”, please answer subsection (a) and subsection (b):

 

     (a) Did the Selling Securityholder acquire the Registrable Securities as
compensation for
underwriting/broker-dealer activities to the Company?    Yes    ¨    No    ¨   
(b) If you answered “No” to question 6(a), please explain your reason for
acquiring the Registrable Securities:                               
                                         
                                                                
                                                                     
                                                             

 

(7) Is the Selling Securityholder an affiliate of a registered broker-dealer?

 

Yes    ¨ No    ¨

If “Yes”, please identify the registered broker-dealer(s), describe the nature
of the affiliation(s) and answer subsection (a) and subsection (b):

                                                                      
                                         
                                                                            
                                         
                                         
                                               

 

   (a) Did the Selling Securityholder purchase the Registrable Securities in the
ordinary course of business (if no, please explain)?    Yes    ¨    No    ¨
Explain:                                  
                                         
                                         
                                                                            
                                         
                                         
                                                    (b) Did the Selling
Securityholder have an agreement or understanding, directly or indirectly, with
any person to distribute the Registrable Securities at the same time the
Registrable Securities were originally purchased (if yes, please explain)?   
Yes    ¨    No    ¨

 

Explain:          

 

(8) Is the Selling Securityholder a non-public entity?

 

Yes    ¨ No    ¨

If “Yes”, please answer subsection (a):

 

      (a) Identify the natural person or persons that have voting or investment
control over the Registrable Securities that the non-public entity owns:



--------------------------------------------------------------------------------

(9) Plan of Distribution:

The Selling Securityholder (including its donees and pledgees) intends to
distribute the Registrable Securities listed above in Item (3) pursuant to the
Registration Statement in accordance with the Plan of Distribution attached as
Annex A to the Registration Rights Agreement.

The Selling Securityholder acknowledges that it understands its obligations to
comply with the provisions of the Securities Exchange Act of 1934, as amended,
and the rules thereunder relating to stock manipulation, particularly Regulation
M thereunder (or any successor rules or regulations), in connection with any
offering of Registrable Securities pursuant to the Shelf Registration Agreement.
The Selling Securityholder agrees that neither it nor any person acting on its
behalf will engage in any transaction in violation of such provisions.

Pursuant to the Registration Rights Agreement, the Company has agreed under
certain circumstances to indemnify the Selling Securityholder against certain
liabilities.

In the event the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company other than pursuant to the Registration
Statement, the Selling Securityholder agrees to notify the transferee(s) at the
time of the transfer of its rights and obligations under this Selling
Securityholder Questionnaire and the Registration Rights Agreement.

In accordance with the Selling Securityholder’s obligation under the
Registration Rights Agreement to provide such information as may be required by
law or by the staff of the Commission for inclusion in the Registration
Statement, the Selling Securityholder agrees to promptly notify the Company of
any inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof at anytime while the Registration Statement
remains effective. All notices to the Selling Securityholder pursuant to the
Registration Rights Agreement shall be made in writing, by hand-delivery,
first-class mail, or air courier guaranteeing overnight delivery to the address
set forth below.

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (9) above and
the inclusion of such information in the Registration Statement and the related
Prospectus. The undersigned understands that such information will be relied
upon by the Company in connection with the preparation or amendment of the
Registration Statement and the related Prospectus.



--------------------------------------------------------------------------------

By signing below, the undersigned agrees that if the Company notifies the
undersigned that the Registration Statement is not available pursuant to the
terms of the Registration Rights Agreement, the undersigned will suspend use of
the Prospectus until notice from the Company that the Prospectus is again
available.

Once this Selling Securityholder Questionnaire is executed by the undersigned
and received by the Company, the terms of this Selling Securityholder
Questionnaire, and the representations, warranties and agreements contained
herein, shall be binding on, shall inure to the benefit of and shall be
enforceable by the respective successors, heirs, personal representatives, and
assigns of the Company and the undersigned with respect to the Registrable
Securities beneficially owned by the undersigned and listed in Item (3) above.
This Selling Securityholder Questionnaire shall be governed by and construed in
accordance with the laws of the State of New York without regard to choice of
laws or conflicts of laws provisions thereof that would require the application
of the laws of any other jurisdiction.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Selling Securityholder Questionnaire to be executed and delivered either in
person or by its duly authorized agent.

 

Dated:

 

 

         

 

 

Beneficial Owner By:  

 

Name:  

 

Title:  

 

PLEASE RETURN THE COMPLETED AND EXECUTED

SELLING SECURITYHOLDER QUESTIONNAIRE TO THE COMPANY AT: